Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 22-41 is indicated because the prior art of record does not show or fairly suggest the step of “receiving, at a processor and from a fill station, a fill completion message including a formulation identifier and a first capsule identifier; receiving, at the processor and from a compute device of a user, a registration request message including at least one of an identifier of the compute device or an identifier of the user” incorporated with all other limitations as claimed in claim 22; the step of “receiving, at a processor and from a compute device, an activation request message including a second capsule identifier and at least one of an identifier of the compute device or an identifier of a user, the second capsule identifier being the same as or different from the first capsule identifier” incorporated with all other limitations as claimed in claim 32; and “a memory operably coupled to the processor and storing instructions to cause the processor to: receive, at the processor and from a remote compute device, an activation request message including a capsule identifier and at least one of an identifier of the remote compute device or an identifier of a user” incorporated with all other limitations as claimed in claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG D. NGUYEN
Primary Examiner
Art Unit 3761